Detailed Action

1. This Office Action is submitted in response to the Application filed 10-11-2019, wherein claims 1-10 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2. Claims 1, 5 and 6 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.
For example, claim1 recites; "A spectrum calculation processing device comprising: a spectrum   acquirer that acquires a plurality of mass spectrums obtained by ion trap mass spectrometry with respect to a same sample; a specific physical quantity calculator that calculates a physical quantity reflecting an amount of ions as a specific physical quantity with respect to each of the plurality of mass spectrums acquired by the spectrum acquirer; a spectrum sorter that sorts the plurality of mass spectrums in order of the specific physical quantity calculated with respect to each mass spectrum; a first display controller that allows a display to display the plurality of sorted mass spectrums; a spectrum selector that selects a plurality of mass spectrums having specific physical quantities in a designated range from the plurality of displayed mass spectrums; a spectrum integrator that integrates the plurality of selected mass spectrums; and a second display controller that allows the display to display an integrated mass spectrum obtained by the spectrum integrator.”

According to [0041]-[0044] of applicant’s published specification, the spectrum calculation processing method is performed by execution of the spectrum calculation processing program (note Figure 3).that, begins when spectrum acquirer 301 (note Figure 2) first acquires a plurality of spectrums from the output unit 6 of the ion trap mass spectrometer 10 (step S1 in Figure 3).  Next, the pre-selection spectrum integrator 306 integrates the data of the plurality of spectrums acquired by the spectrum acquirer 301 (step S2 in Figure 3)). Thus, the pre-selection integrated spectrum is calculated.and display controller 310 allows the display 37 to display the pre-selection integrated spectrum calculated by the pre-selection spectrum integrator 306 (step S3), as shown below in Figure 4, which ncludes a plurality of spectrums 

    PNG
    media_image1.png
    822
    654
    media_image1.png
    Greyscale




SP1 to SP5, and a pre-selection integrated spectrum 11. The plurality of spectrums SP1 to SP5 are the spectrums respectively obtained when different positions of the sample 12 are irradiated with the laser light, where the amount of ions differs largely according to the irradiated positions with laser light. For example, spectrum SP2 is the spectrum obtained when a position at which the sample 12 is hardly present is irradiated with the laser light. Therefore, a peak is hardly present. Spectrum SP3 is the spectrum obtained when a position at which the sample 12 is excessively present is irradiated with the laser light causing each peak to be saturated.  As a result, the pre-selection integrated spectrum 11 indicates that each peak is deformed and widened in accordance with the amount of ions that are produced each time 
the sample 12 is irradiated with laser light, and when the widths of corresponding peaks displayed in the plurality of mass spectrums vary, as shown above in Figure 4, a good mass spectrum will not be obtained after integration. 
In order to obtain a good spectrum after integration, the applicant’s claimed spectrum calculation processing device uses the method/algorithm of Figure 3 described above, to perform a process that begins (step S1) with acquisition of a plurality of spectrums from the ion trap mass spectrometer 10 using spectrum acquirer 301, which are then integrated with pre-selection integrator 306 (stepS2) and displayed (stepS3). The method then proceeds in accordance with Figure 3 at (stepS4) where the user designates the m/z range using the operation unit 36, and the specific physical quantity calculator 302 calculates a specific physical quantity in the m/z range that reflects the amount of ions with respect to each of the plurality of acquired mass spectrums (step S5) after which the method proceeds in accordance with steps S6- S13 of Figure 3. See [0047]-[0053].

In summary, the pre-selection integrator 306 is used to perform an intial integratiion of the plurality of acquired spectrums, in oder to identify the presence and/or the amount of peak saturation, deformation and or widening of the peaks of the plurality of acquired spectrums, from which the user determines if a good spectrum can be obtained after integration. In order to help insure that a good integrated spectrum is obtained, the spectrum sorter 303 sorts the plurality of spectrums based on the specific physical quantity calculated by the specific physical quantity calculator 302 and the spectrum selector 304 displays a plurality of spectrums from which the user selects the specctrums to be integrated  by post-selection integrator 304, resulting in a post-selection integrated spectrum 12 being displayed.(note Figure 6) , where each spectrum does not have deformation such as widening, thereby obtaining a good mass spectrum in a desired range of the mass-to-charge ratio.
Thus, the pre-selection spectrum integrator and the pre-selection integrated spectrum are essential to the invention, yet neither the pre-selection spectrum integrator nor the pre-selection integrated spectrum, are included in claims 1, 5 and 6.  
Therefore, the examiner concludes that, claims 1, 5 and 6 are missing a structural cooperative relationship that connects the claimed acquired plurality of spectrums with the claimed spectrum 
A preliminary search was performed, but no prior art reference could be applied to the claims until the issues described in the § 112 rejection above have been addressed.	


Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
January 12, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881